—Order unanimously affirmed. Memorandum: With the permission of this Court, defendant appeals from the denial of his motion to vacate his conviction pursuant to CPL 440.10. The motion was properly denied. We agree with defendant that the prosecutor failed to fulfill his obligation to turn over Brady material by failing to provide defendant with complete and accurate information concerning the criminal background of a prosecution witness. The duty to disclose Brady material is a duty "shared by the prosecutor’s office as a whole” (People v Steadman, 82 NY2d 1, 8). The convictions that were not disclosed to defendant were Oneida County convictions, and the trial prosecutor is charged with knowledge of them. We conclude, however, that the error is harmless. There is no rea*955sonable possibility that the error contributed to the verdict (see, People v Vilardi, 76 NY2d 67, 77). The testimony of the witness concerning alleged jailhouse admissions by defendant was relevant to the charge of intentional murder, of which defendant was acquitted (see, People v Miles, 115 AD2d 964, lv denied 67 NY2d 763). Defendant was convicted of depraved indifference murder, of which there is overwhelming proof of guilt. (Appeal from Order of Oneida County Court, Cunningham, J.—CPL art 440.) Present—Green, J. P., Pine, Lawton, Doerr and Boehm, JJ.